Substrate - Supporting Device
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8,12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US20010039167A1) in view of Sawada (JP2008166312A) and Singh (US 20160032461 A1); and as evidenced by Pfeifer, Michael, Chapter 4 Material Properties and Materials Science of Materials Enabled Designs, 2009, hereinafter NPL-U.
	Regarding claim 1, Saguchi et al. teaches 
chuck (chuck base 3, figure 2) in a frame (head 5, figure 1));
an adsorption pad on the porous chuck (para 0017, para 0026 sample suck pad 4, figure 1-2); and
an adhesive layer (abstract discloses an adhesive layer, double coated tape adhesive layer 10, figure 2) between the porous chuck and the adsorption pad, wherein:
the adsorption pad includes an elastic layer (sealing layer 11, figure 1; para 0034-0035 discloses an elastic sealing layer 11) and a porous layer combined with the elastic layer (within para 0035 Saguchi discloses rubber-based material within elastic layer 11 which is known to be a porous material) of the adhesive layer, the elastic layer, and the porous layer includes through-portions ( see para 0026, discloses suck path 3b and discloses pin holes through chuck 4 see figures 1-2) respectively extending in a thickness direction, 
However, Saguchi fails to disclose the chuck is porous, and the adsorption pad has an Asker C hardness value of 100 or less.
Sawada teaches vacuum chuck that consists of porous body (see abstract also discloses “the vacuum chuck is composed of suction part made of a porous body composed silicon carbide).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Saguchi to include the teachings of Sawada so that the chuck is made of porous material. This modification would allow suction through the chuck to be improved. 
Singh teaches a CMP method where the hardness of the pads can vary from asker C hardness of 5 to asker hardness of 95 (see para 0038). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Saguchi to include the teachings of Singh so that adsorption pad has an asker C hardness value of 100 or less. This modification would help with the polishing process allowing it to be more uniform. 
Regarding claim 2, modified Saguchi teaches wherein each of the elastic layer and the porous layer of the adsorption pad includes at least one of polyurethane, polyacryl, polydimethylsiloxane (PDMS) and polyurethane acrylate (PUA) (see para 0035 discloses polyurethane based material or acryl-based material for elastic layer).
Regarding claim 4, modified Saguchi teaches wherein the elastic layer and the porous layer of the adsorption pad include different materials from each other (para 0035 discloses that layer can compose of two components of different materials listed within para 0035).
Regarding claim 5, modified Saguchi teaches wherein the elastic layer and the porous layer of the adsorption pad include a same material (para 0035 discloses that layer can compose of one component of material listed within para 0035).
Regarding claim 6, modified Saguchi teaches the porous layer of the adsorption pad includes pores having an average diameter less than 100 µm. (Sawada teaches pores within porous body where particles have an average diameter that are less than 100 µm).
Regarding claim 7, modified Saguchi teaches the through-portions have an average diameter less than 100 µm. (discloses the pin holes can have diameter of approximately 0.1mm which equivalently 100 µm which can be less than 100 µm, see para 0009).
Additionally, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified average diameter of through portions have an average diameter less than 100 µm. Since such a modification would involve a mere change in size of the component a change in size generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.05).
Regarding claim 8, modified Saguchi teaches wherein the adsorption pad has an Asker C hardness value of 50 or less (Singh discloses asker c hardness of 5 to asker hardness of 95 within para 0038).
Regarding claim 12, modified Saguchi teaches the adsorption pad, but does not explicitly state that the thickness of the adsorption pad is 800 to 6,000 µm.  However, Singh further teaches the thickness of pad can range from 0.1mm to 25mm which overlaps with 800 to 6000 µm range.  It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified thickness the adsorption pad to range from 800 to 6000 µm. Since such a modification would involve a mere change in size of the component a change in size generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.05).
Modified Saguchi fails to discloses that a thickness of each of the elastic layer and the porous layer of adsorption pad is 400 to 3000 µm 
However, Saguchi as modified by Singh does disclose the thickness of the pad can be range from 0.1mm to 25mm which equivalent to 100 µm to 25000 µm, and since the total thickness of the pad can be less than 3000 µm than layers thickness within the pad would fall below 3000 µm. 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified thickness of each of the elastic layer and the porous layer of adsorption pad to range from 400 to 3000 µm. Since such a modification would involve a mere change in size of the component a change in size generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.05).
Regarding claim 13, modified Saguchi teaches wherein the porous chuck is formed of a rigid-body structure including a ceramic material (Sawada discloses within the abstract porous body comprises silicon carbide which is known to be a ceramic material as evidenced by  NPL-U)
Regarding claim 14, modified Saguchi teaches the adhesive layer and the adsorption pad are integrally formed as a single unit (see para 033 of Saguchi describes adhesive layer 10 bonded to chuck 4).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US20010039167A1) in view of Sawada (JP2008166312A) and Singh (US 20160032461 A1). as applied to claim 1 above, and further in view of Tanaka et al. (US5584746A).
Regarding claim 3, Saguchi as modified in claim 1 teaches all limitations stated above but fails explicitly disclose wherein each of the elastic layer and the porous layer of the adsorption pad includes a fabric impregnated with a polymer.
Tanka discloses polishing pad used for polishing semiconductor wafers (see abstract) has polyurethane impregnated polyester non-woven fabric. (col 11 lines 30-35).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified absorbing pad of Saguchi to include the teachings of Tanka so that pad layers include a fabric impregnated with a polymer. Since such a modification would reduce the deformation of the polishing pad. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saguchi et al. (US20010039167A1) in view of Sawada (JP2008166312A) and Singh (US 20160032461 A1). as applied to claim 1 above, and further in view of Ishikawa et al. (WO 2005092564 A1).
Regarding claim 9, Saguchi as modified in claim 1 teaches all limitations stated above but fails to explicitly disclose the adhesive layer includes first through-portions the elastic layer includes second through-portions and
at least a portion of the first through-portions are connected to the second through-portions.
Saguchi as modified in claim 1 does teach pin holes and suction path 3b are fluidically connected, see para 0027 which describes pin holes through chuck 4, to sample W to be sucked onto a chuck.
Ishikawa teaches a vacuum chuck that has several layers that is formed of porous ceramic includes several through portions to allow object to be sucked and held. (see abstract; air suction portion 114, grooves 114, suction holes 117, figure 1a) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified assembly of Saguchi to include the teachings of Ishikawa so that pad layers include through portions within each layer. Since such a modification would the air to flow easier so an object can be sucked up to be held. 
Regarding claim 10, Saguchi as modified in claim 1 teaches all limitations stated above but fails to explicitly disclose the elastic layer includes second through-portions, the porous layer includes third through-portions, and
at least a portion of the second through-portions are connected to the third through-portions.
Saguchi as modified in claim 1 does teach pin holes and suction path 3b are fluidically connected, see para 0027 which describes pin holes through chuck 4, to sample W to be sucked onto a chuck.
Ishikawa teaches a vacuum chuck that has several layers that is formed of porous ceramic includes several through portions to allow object to be sucked and held that are connected. (see abstract; air suction portion 114, grooves 114, suction holes 117, figure 1a) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified assembly of Saguchi to include the teachings of Ishikawa so that pad layers include through portions within each layer that connected. Since such a modification would the air to flow easier so an object can be sucked up to be held.
Regarding claim 11, Saguchi as modified in claim 1 teaches all limitations stated above but fails to explicitly disclose the elastic layer includes second through-portions, the porous layer includes third through-portions, and
the second and third through-portions are aligned and connected to each other.
Saguchi as modified in claim 1 does teach pin holes and suction path 3b are fluidically connected, see para 0027 which describes pin holes through chuck 4, to sample W to be sucked onto a chuck.
Ishikawa teaches a vacuum chuck that has several layers that is formed of porous ceramic includes several through portions to allow object to be sucked and held that are connected and aligned. (see abstract; air suction portion 114, grooves 114, suction holes 117, figure 1a) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified assembly of Saguchi to include the teachings of Ishikawa so that pad layers include through portions within each layer that connected and aligned. Since such a modification would the air to flow easier so an object can be sucked up to be held.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723